Order entered November 4, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00632-CR
                                     No. 05-14-00633-CR

                                  EDWIN PINEDA, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 4
                                     Collin County, Texas
                       Trial Court Cause Nos. 003-81224-09, 003-81225-09

                                           ORDER
        The Court REINSTATES the appeals.
        On October 28, 2014, we ordered the trial court to make findings regarding why
appellant’s brief had not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel; (3)
counsel’s explanation for the delay in filing appellant’s brief is his workload; and (4) counsel
would file appellant’s brief by October 30, 2014. On October 30, 2014,we received appellant’s
brief and on October 31, 2014, appellant filed an extension motion.
        We GRANT the October 31, 2014 extension motion and ORDER appellant’s brief filed
as of the date of this order.
                                                     /s/   LANA MYERS
                                                           JUSTICE